Citation Nr: 0946667	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which handles pre-discharge 
claims.  The claims folder was then transferred to the RO in 
Roanoke, Virginia.  

Although the Veteran expressed disagreement with the rating 
assigned for arthritis of the feet, in addition to the denial 
of service connection for bilateral hearing loss, his 
substantive appeal was limited to the service connection 
claim, and thus the only issue currently on appeal.  

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge at the Central Office, in 
Washington, DC.  A copy of the hearing transcript is of 
record and has been reviewed.  

During the pre-hearing conference, the Veteran indicated that 
he wished to pursue an increased rating claim for arthritis 
of the feet.  This matter is referred to the RO/AMC for the 
appropriate development.


FINDING OF FACT

The competent medical evidence does not show that the Veteran 
has a hearing disability for VA purposes.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA duty to notify was satisfied by way of a June 2005 
letter that fully addressed all notice elements.  That letter 
informed the Veteran of what evidence was required to 
substantiate the service connection claim, and the Veteran's 
and VA's respective duties for obtaining evidence.  The 
Veteran was advised as to how disability ratings and 
effective dates are assigned in a July 2007 letter.  See 
Dingess, supra.  Although that letter pertained to an issue 
involving a varicose vein, and not bilateral hearing loss, 
the information received regarding the determination of 
disability ratings and effective dates is general and 
applicable to any claim, to include the hearing loss claim.  
The Board finds that sufficient notice has been provided to 
the Veteran. 

VA also has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, "QTC" evidence, and 
the Veteran's contentions.  The Veteran was afforded a VA 
medical examination in conjunction with this claim, and he 
testified at a Central Office hearing before the undersigned 
Veterans Law Judge.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss and arthritis, 
if manifest to a compensable degree within one year after 
discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2009).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


II.  Analysis

The Veteran is seeking service connection for bilateral 
hearing loss, which he attributes to in-service noise 
exposure.  His military occupational specialty was military 
intelligence.  He reports that he currently experiences 
difficulty hearing when he is in a large crowed or when there 
are multiple background noises.  

The Board has reviewed the record and finds that service 
connection for bilateral hearing loss is not warranted.  
Significantly, the medical evidence of record does not show 
that the Veteran currently has hearing loss for VA 
compensation purposes.  In this regard, in August 2005, the 
Veteran underwent a pre-discharge audiological examination at 
the VA Medical Center in Washington.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
30
LEFT
15
10
5
15
25

Speech recognition scores were 96 percent in the right ear, 
and 94 percent in the left ear.  The examiner indicated that 
these hearing thresholds do not meet VA criteria for hearing 
loss disability.  

On August 2008 "QTC" audiological examination, pure tone 
thresholds (air conduction study), in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
35
LEFT
25
20
20
20
35

Speech recognition scores were 96 percent, bilaterally.  A 
bone conduction study was also conducted however the examiner 
indicated that an air conduction study is better than a bone 
conduction study to reflect the Veteran's hearing loss.  
Neither study shows hearing loss for VA purposes.  

As there is no evidence of auditory threshold of 40 decibels 
or greater in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz, no evidence of auditory threshold of 26 decibels 
or greater for at least three of the above frequencies, and 
no evidence of speech recognition scores of less than 94 
percent using the Maryland CNC Test, the Veteran does not 
have hearing loss per VA purposes.

The Board acknowledges the Veteran's contention that he 
attributes any current hearing problems to his military 
service.  The Board concedes in-service noise exposure as the 
Veteran is currently in receipt of a 10 percent rating for 
tinnitus, which was based on his reported history of 
hazardous noise exposure in the military, and the August 2008 
"QTC" examiner opined that it is at least as likely as not 
that the tinnitus is the result of noise exposure from 
aircraft engines during service.  

Importantly, however, in the absence of a current diagnosis 
of hearing loss disability under 38 C.F.R. § 3.385, there is 
no valid claim of service connection.  See Brammer, supra.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).

As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application. See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


